Case 1:19-cv-01640-CMA-STV Document 75 Filed 05/27/20 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 19-cv-01640-CMA-STV

  TWO RIVERS WATER & FARMING COMPANY,

         Plaintiff,

  v.

  AMERICA 2030 CAPITAL LIMITED,
  BENTLEY ROTHSCHILD CAPITAL LIMITED, and
  BROADRIDGE FINANCIAL SOLUTIONS, INC.,

         Defendants.


                       ORDER REJECTING RECOMMENDATION OF
                         UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the May 8, 2020 Recommendation (Doc. # 64),

  by Magistrate Judge Scott T. Varholak, wherein he concludes that Plaintiff’s claims

  should be dismissed for failure to prosecute. Plaintiff filed an Objection (Doc. # 72) on

  May 22, 2020. For the following reasons, the Court sustains the Objection and rejects

  the Recommendation.

                                    I.      BACKGROUND

         Plaintiff initiated this case on June 6, 2019. (Doc. # 1.) Since that time, Plaintiff

  has been represented by three different attorneys who have withdrawn from the case.

  See (Doc. ## 42, 54, 62) (granting motions to withdraw).
Case 1:19-cv-01640-CMA-STV Document 75 Filed 05/27/20 USDC Colorado Page 2 of 4




         On April 7, 2020, Magistrate Judge Varholak held a status conference regarding

  Plaintiff’s third Motion to Withdraw. (Doc. # 62.) Although the magistrate judge granted

  the Motion to Withdraw, he advised that “Plaintiffs failure to obtain counsel within thirty

  (30) days from [April 7, 2020], may result in a recommendation that this case be

  dismissed for failure to prosecute and judgment entered against the Plaintiff.” (Id.) That

  deadline passed without new counsel entering an appearance on Plaintiff’s behalf.

         Thus, Magistrate Judge Varholak issued the instant Recommendation,

  concluding that Plaintiff’s claims should be dismissed “because Plaintiff has failed to

  comply with this Court’s orders, including the order to timely retain new counsel . . . .”

  (Doc. # 64 at 3.) Subsequently, new counsel entered an appearance on Plaintiff’s behalf

  on May 22, 2020, and Plaintiff filed the instant Objection the same day. (Doc. ## 71,

  72.) In the Objection, Plaintiff concedes that it failed to comply with Magistrate Judge

  Varholak’s order but represents that it “diligently sought to obtain replacement counsel,”

  but faced various difficulties in its efforts. (Doc. # 72 at 2.) Plaintiff further represents

  that it “intends to comply with all obligations going forward.” (Id.)

                                II.     STANDARD OF REVIEW

         When a magistrate judge issues a recommendation on a dispositive matter,

  Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

  novo any part of the magistrate judge’s [recommended] disposition that has been

  properly objected to.” An objection is properly made if it is both timely and specific.

  United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

  1057, 1059 (10th Cir. 1996). In conducting its review, “[t]he district judge may accept,


                                                  2
Case 1:19-cv-01640-CMA-STV Document 75 Filed 05/27/20 USDC Colorado Page 3 of 4




  reject, or modify the recommended disposition; receive further evidence; or return the

  matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

                                        III.    ANALYSIS

         Federal Rule of Civil Procedure 16(f) “give[s] courts very broad discretion to use

  sanctions where necessary to insure . . . that [parties and their lawyers] fulfill their high

  duty to insure the expeditious and sound management of the preparation of cases for

  trial.” Wallace v. Russell, 282 F. App'x 657, 657–58 (10th Cir. 2008) (quoting Mulvaney

  v. Rivair Flying Serv., Inc., 744 F.2d 1438, 1440 (10th Cir. 1984)). Thus, the Rule

  provides that “[o]n motion or on its own, the court may issue any just orders, including

  those authorized by Rule 37(b)(2)(A)(ii)-(vii), if a party or its attorney . . . fails to obey a

  scheduling or other pretrial order.” Fed. R. Civ. P. 16(f)(1)(c). “Among those authorized

  orders is an order dismissing the action.” Wallace, 282 F. App'x at 658 (citing Fed. R.

  Civ. P. 37(b)(2)(A)(v)).

         The Court rejects Magistrate Judge Varholak’s Recommendation that Plaintiff’s

  claims should be dismissed, but it does not do so lightly. Failure to comply with court

  orders substantially impairs the Court’s ability to “secure the just, speedy, and

  inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1. As a

  result, the Court takes such failures very seriously. See, e.g., Am. 2030 Capital Ltd. v.

  Sunpower Grp. Ltd., No. 19-cv-02676-CMA-KMT, 2020 WL 2079187, at *3 (D. Colo.

  Apr. 30, 2020) (dismissing case with prejudice as a sanction due to the plaintiff’s failure

  to comply with court order to file a status update about the case). However, Plaintiff’s

  failure to comply with Magistrate Judge Varholak’s order to secure new counsel is


                                                  3
Case 1:19-cv-01640-CMA-STV Document 75 Filed 05/27/20 USDC Colorado Page 4 of 4




  Plaintiff’s first transgression of its kind in this case. Cf. id. (noting the plaintiff had been

  warned that “failure to comply with court orders could result in the termination of this

  case” prior to plaintiff’s action that led to dismissal).

         Additionally, the cause of the problem—Plaintiff’s lack of counsel—has been

  remedied. Therefore, because the Court favors the resolution of disputes on the merits

  whenever possible, the Court declines to dismiss Plaintiff’s claims at this time. However,

  Plaintiff is hereby cautioned that the Court will not be as accommodating in the event of

  any other lapses in its compliance with court orders.

                                      IV.     CONCLUSION

         Based on the foregoing, the Court ORDERS that Magistrate Judge Varholak’s

  Recommendation (Doc. # 64) is REJECTED. It is

         FURTHER ORDERED that Plaintiff’s claims shall remain pending.




         DATED: May 27, 2020


                                                       BY THE COURT:


                                                       _____________________________
                                                       CHRISTINE M. ARGUELLO
                                                       United States District Judge




                                                  4
